      Case 19-50680       Doc 98     Filed 08/13/20     Entered 08/13/20 15:29:24         Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                     BRIDGEPORT DIVISION


      IN RE:                                            : CHAPTER 13
      DANIEL THOMAS GUILFOILE                           : CASE NO. 19-50680-JAM
                                                        :
              Debtor                                    : August 13, 2020

                                   OBJECTION TO CONFIRMATION

            Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
     of the Chapter 13 Plan (ECF No. 89, “Plan”) of the above-captioned Debtor (“Debtor”) for the
     following reason(s):

     1. The Plan does not conform to the claims filed. The Plan makes no provision for a mortgage
     arrearage asserted to be $523,487.75. See POC 7. The Trustee notes that the case was dismissed
     for filing deficiencies on June 5, 2019, well prior to the claims bar date of July 26, 2019, and was
     opened August 16, 2019 after the bar date ran.

     2. The Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code. The Debtor’s excess
     income over expenses, according to Schedules I and J, is $2,094.95. A plan curing the mortgage
     arrearage, would require a monthly payment of at least $9,039.50 over a period of 60 months. The
     Plan is not funded to pay such a proof of claim. The Plan is not in a form that can be administered
     by the Trustee or the court.

3. The Plan Term of 24 months is shorter than the minimum term provided for in the Bankruptcy
   Code.

4.   In section 3.1 the “cure and maintain” box should be checked.

5. The Plan does not provide for an order of payments in section 2.6.

6. In the event it is appropriate to confirm a plan that does not pay the mortgage arrearage the Plan is
   funded to pay a not less than 100% dividend to unsecured
Case 19-50680     Doc 98    Filed 08/13/20     Entered 08/13/20 15:29:24    Page 2 of 3




 Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                         /s/Patrick Crook
                                         Roberta Napolitano
                                         Chapter 13 Standing Trustee
                                         By Patrick Crook ct07670
                                         Staff Attorney
                                         10 Columbus Blvd., 6th Floor
                                         Hartford, Connecticut 06106
                                         Tel: 860-278-9410, ext. 110
                                         Fax: 860-527-6185
                                         Email: pcrook@ch13rn.com
Case 19-50680      Doc 98    Filed 08/13/20    Entered 08/13/20 15:29:24        Page 3 of 3




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                 Bridgeport Division

IN RE:                                         : CHAPTER 13
DANIEL THOMAS GUILFOILE                        : CASE NO. 19-50680-JAM
                                               :
        Debtor.                                : August 13, 2020

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Objection to Confirmation

  2. Parties Served Via First Class Mail:
     Debtor(s):
     DANIEL THOMAS GUILFOILE
     60 ROWLAND ROAD
     FAIRFIELD, CT 06824

  3. Parties Served Electronically Include:
     Debtor’s Attorney: PRO SE
     Email:

      Office of the United States Trustee:
      Kim McCabe, Assistant United States Trustee
      ustpregion02.nh.ecf@usdoj.gov


                                          /s/ Patrick Crook
                                          Patrick Crook Staff Atty.
